DETAILED ACTION
	The instant application having Application No. 16/787,519 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 2/11/2020 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 3/16/2022 (x2), 2/11/2020, 7/20/2011, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of each PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
REJECTIONS NOT BASED ON PRIOR ART
     	DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Claim Rejections - 35 USC ' 101   


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 7 recites a cloud-based service including computer program instructions.  The computer program instructions may be incorporated in transitory signals, which are not statutory.  The examiner recommends clarifying that the computer program instructions are embodied on a non-transitory medium.  The corresponding dependent claims inherit this issue.  Appropriate correction is required.
Claim 15 recites a computer program product including computer program instructions.  The computer program instructions may be incorporated in transitory signals, which are not statutory.  The examiner recommends clarifying that the computer program instructions are embodied on a non-transitory medium.  The corresponding dependent claims inherit this issue.  Appropriate correction is required.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barnes et al (US 2019/0182157).
	Regarding Claim 1, Barnes teaches a method of ensuring compliance with geography-based data movement restrictions, the method comprising: 
	identifying a physical location of a source storage system on which a dataset is stored (source storage system corresponding to the data center at site 300 of Fig. 3, Paragraph 0030); identifying a physical location of a target storage system upon which the dataset could be stored (target storage system corresponding to any device in public network 200 of Fig. 3, where data may be at least temporarily stored en route to site 325 of Fig. 3, Paragraph 0030, also see step 510 of Fig. 5); and 
	determining, in dependence upon one or more policies, whether to permit the dataset to be migrated from the source storage system to the target storage system (test packets are sent at step 410 and are determined not to be migrated to the particular target storage if it is added to restriction list 330 of Fig. 4, Paragraphs 0030-0036).
	Regarding Claim 2, the cited prior art teaches the method of claim 1 further comprising, responsive to determining to permit the dataset to be migrated from the source storage system to the target storage system, initiating transmission of the dataset from the source storage system to the target storage system (initiation is started at step 510 of Fig. 5).
	Regarding Claim 3, the cited prior art teaches the method of claim 1 further comprising: receiving a request to replicate the dataset from the from the source storage system to the target storage system (step 510 of Fig. 5); and responsive to determining to permit the dataset to be migrated from the source storage system to the target storage system, initiating replication of the dataset between the source storage system and the target storage system (steps 520, 540, 560, 570 of Fig.5).
	Regarding Claim 4, the cited prior art teaches the method of claim 1 wherein the one or more policies have been certified for compliance with the geography-based data movement restrictions (shown on Fig. 3, where certain devices are forbidden/allowed based on geography).
	Regarding Claim 5, the cited prior art teaches the method of claim 1 wherein at least one of the storage systems is a cloud-based storage system (Paragraph 0001, “cloud-to-cloud communications”).
	Regarding Claim 6, the cited prior art teaches the method of claim 1 further comprising: identifying the physical locations of one or more networking resources along a particular route between the source physical location and the target physical location; and determining, in dependence upon one or more policies, whether to permit the dataset to be transmitted along the particular route between the source physical location and the target physical location (Fig. 4, particularly steps 455, 465, and 470).
	Claim 7 is the cloud-based service corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 8 is the cloud-based service corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 9 is the cloud-based service corresponding to the method of claim 3, and is rejected under similar rationale.
	Claim 10 is the cloud-based service corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 11 is the cloud-based service corresponding to the method of claim 5, and is rejected under similar rationale.
	Claim 12 is the cloud-based service corresponding to the method of claim 6, and is rejected under similar rationale.
	Regarding Claim 13, the cited prior art teaches the cloud-based service of claim 7 further comprising computer program instructions that, when executed, cause the cloud-based service to carry out the step of receiving an update to the one or more policies (the list/policies are updated, Paragraph 0036).
	Regarding Claim 14, the cited prior art teaches the cloud-based service of claim 13 further comprising determining, in dependence upon the one or more updated policies, whether to permit the dataset to be migrated from the source storage system to the target storage system (test packets are sent at step 410 and are determined not to be migrated to the particular target storage if it is added to restriction list 330 of Fig. 4, Paragraphs 0030-0036).
	Claim 15 is the computer program product corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 16 is the computer program product corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 17 is the computer program product corresponding to the method of claim 3, and is rejected under similar rationale.
	Claim 18 is the computer program product corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 19 is the computer program product corresponding to the method of claim 5, and is rejected under similar rationale.


	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Patel et al (US 2021/0097041).
	Regarding Claim 20, the cited prior art teaches the computer program product of claim 15 further comprising computer program instructions that, when executed, cause the computer to carry out the steps of: receiving an update to the one or more policies; determining, in dependence upon the one or more updated policies (the list/policies are updated, Paragraph 0036), whether to permit the dataset to be migrated from the source storage system to the target storage system (dataset is permitted to be migrated by being an allowed IP address, Fig. 5), or determining, in dependence upon the one or more updated policies, not to permit the dataset to be migrated from the source storage system to the target storage system (dataset is not permitted to be migrated by being a forbidden IP address, Fig. 5).   
	Horton does not explicitly teach in dependence upon the one or more updated policies, initiating one or more remedial actions to remove the dataset from the target storage system.
	Patel teaches in dependence upon the one or more updated policies, initiating one or more remedial actions to remove the dataset from the target storage system (Paragraph 0047 and claim 10).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the policies of Patel in the cited prior art in order to increase security of data.

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Broussard et al (US 9,641,630) teaches Location-enforced Data Management In Complex Multi-region Computing.

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135